Citation Nr: 1207854	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-36 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's deceased husband is a veteran for the purpose of establishing the appellant's basic entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The appellant is seeking entitlement to VA death benefits as the surviving spouse of her husband who died in May 2008.  The appellant has asserted that the decedent served as a Special Philippine Scouts in the service of the United States from July 1942 to May 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination of the RO, which held the appellant was not eligible for VA death benefits because her late husband did not have qualifying military service to establish eligibility for VA benefits. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant's deceased husband had no service as a member of the Philippine Scouts, Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant's deceased husband was not a veteran and, thus, she is not eligible for VA benefits based on his service.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

In January 2009, the RO issued a memorandum regarding the appellant's loyalty status due to a question regarding membership in the Japanese Imperial Government.  Apparently, an individual with the appellant's first name and maiden name was a member of the Japanese Imperial Government.  The RO determined that because the suspected individual had a date of birth much later than that of the appellant, there was insufficient evidence to conclude that the appellant was not loyal to the United States.  Her loyalty status was cleared under 38 U.S.C. § 6104(a).

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

VA's duties to assist and notify have been considered in this case.  However, as the law, and not the facts, is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Indeed, the enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Because qualifying service and how it may be established are outlined in statutes and regulations, to which the Board is bound, and because service department certifications of service are binding on VA, the Board's review is limited to interpretation of the pertinent law and regulations.  In this case, the law is dispositive and basic entitlement to VA death benefits is precluded as a matter of law.  Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

Discussion

Governing law provides that VA death benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. § 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2011). 

The term "veteran" is defined by law as a person who served in the active military, naval or air service, and was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Recognized Philippine guerrilla service (under a commissioned U.S. officer or a commissioned officer of the Commonwealth Army, recognized by and cooperating with U.S. Forces) is qualifying service for VA compensation benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service department certifications will be accepted as establishing both recognized guerrilla service and unrecognized guerrilla service (under a recognized commissioned officer, who was a former member of the U.S. Armed Forces or the Commonwealth Army).  38 C.F.R. § 3.40(d)(2). 

The following certifications by the service departments will be accepted as establishing guerrilla service: (1) recognized guerrilla service; (2) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army.  This excludes civilians.  38 C.F.R. § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: 

(1) the evidence is a document issued by the service department. A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and 

(2) the document contains needed information as to length, time, and character of service; and 

(3) in the opinion of VA, the document is genuine and the information contained in it is accurate. 

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence does not meet the requirements mentioned above, VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c). 

The Court of Appeals for Veterans Claims has held that VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces.  Service department findings, therefore, are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

As noted, the appellant has asserted that the decedent served as a Special Philippine Scout in the service of the Armed Forces of the United States and that such service renders her eligible for VA death benefits as his surviving spouse.  In support of her claim, the appellant has provided various documents purporting to show qualifying service.  

In a May 1950 Request for Army Information form, the appellant's late husband was found to have been a recognized member of the Army of the United States ("Army of the United States" or "AUS") in the 14th Infantry.  He was found to have had active duty from July to November 42, to have been a prisoner of war from November 1942 to January 1943, and to have served with Headquarters Company, 1st Battalion, 22nd Infantry, Philippine Army from November 1945 to January 1947 and to have had active duty with the foregoing from January to May 1947.

In a November 1953 Request for Army Information form, the appellant's late husband was found to have had no service in the Army of the United States.  Additionally, it was determined that he was not a member of the Commonwealth Army in the service of the Armed Forces of the United States.  The document reflects that military status as a Member of the Army of the United States, previously granted through alleged service with the 14th Infantry Regiment (PA) was revoked.  According to the document, this redetermination superseded all prior determinations.  

In 2001, the appellant's late husband submitted a personal affidavit and three affidavits of others regarding the nature of his service during World War II.  He was asserting service that would qualify him for VA benefits.  Pursuant to these submittals, the RO completed a VA Form 21-3101, Request for Information, in May 2001.  The National Personnel Records Center (NPRC) determined that no change was warranted in the prior negative certification.  Army of the United States status was not reacquired subsequent to the 1953 revocation.

Subsequently, he submitted additional documentation including a May 1947 honorable discharge certificate from the Army of the United States.

In July 2004, the NPRC provided a Certification of Military Service indicating that the appellant's late spouse was a member of the Army of the United States Philippine Scouts from July 1942 to May 1947 and that he was discharged honorably as a private first class.

In August 2005, the RO completed a VA Form 21-3101, Request for Information, asking the NPRC whether there were any official records confirming the Veteran's reacquired AUS status following the 1953 revocation.  The response received in October 2005 indicated that there were no official records to confirm reacquired AUS status and that the certification dated in July 2004 did not come from the appropriate office in the agency and that the office issuing the certification did not have the authority over service verification of AUS revoked cases.  

In October 2006, the NPRC sent VA an NA Form 13038, United States of America Certification of Military Service, certifying that the appellant's late husband was a member of the of the Army of the United States Philippine Scouts from July 1942 to May 1947.  Attached was the July 2004 Certification of Military Service.  Pursuant to the foregoing, in a November 2007 rating decision, the RO determined that the appellant's late husband had basic eligibility for VA benefits.

In July 2008, the RO completed another VA Form 21-3101, Request for Information.  The RO detailed that there was recognized service in the Army of the United States based on service with the 14th Infantry (AUS) but that recognition of AUS status was revoked in November 1953, when it was determined that the appellant's late husband had no service as a Member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  The RO noted that in March 2001, a second request was sent to the NPRC and that in May 2001, the service department responded that the appellant's late husband had no recognized service, and the AUS status, revoked in 1953, was confirmed.  The RO further discussed the July 2004 certification from NPRC indicating that the appellant's late husband was in fact a member of the AUS from July 1942 to May 1947.  However, the RO noted that the service department certification received in October 2005 indicated that there were no official records to confirm that the appellant's late husband reacquired AUS status.  Further, the RO observed that the certification came from a governmental office that did not have authority over service verification of AUS revoked cases.  The RO indicated that it needed to know whether there were any official records confirming the reacquisition of AUS status following the 1953 revocation.  In July 2008, the NPRC responded that there were no official records confirming that the Veteran reacquired AUS status.

Despite the appellant's assertions and the various documents submitted in support of her claim, the verification from the NPRC is binding on VA and VA has no authority to change or amend the finding.  Duro, 2 Vet App. at 532.  The latest communication from the NPRC confirmed the 1953 findings that there was no AUS status.

Accordingly, the Board finds the appellant's deceased husband did not have the requisite active military service and was not a "veteran" so as to establish the appellant's basic eligibility for VA death benefits based on his service.  The law is dispositive in this matter and, thus, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant's deceased husband, and her basic entitlement to VA death benefits, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


